DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest 
in claim 1:
forming a protective layer; forming a first contact hole and the second contact hole in the protective layer; 
forming a sacrificial layer in the protective layer; 
forming a first electrode on the protective layer and on the sacrificial layer so that the first electrode covers the sacrificial layer, and electrically coupling the first electrode to the CMOS circuit; forming a piezoelectric layer on the first electrode and above the sacrificial layer; forming a second electrode on the piezoelectric layer and electrically coupling the second electrode to the CMOS circuit; 
forming a through hole in the first electrode or in the protective layer to reach the sacrificial layer; and 
forming a cavity by removing the sacrificial layer through the through hole;
wherein, the step of forming the CMOS circuit comprises: forming a plurality of second interconnecting holes in a second dielectric layer, and patterning a second wiring layer on the second dielectric layer to form a plurality of second interconnecting leads each of which has one end in one of the plurality of second interconnecting holes and the other end extending into the first contact hole and the second contact hole, -3- the first electrode is electrically coupling to the CMOS circuit through the first contact hole, and the second electrode is electrically coupling to the CMOS circuit through the second contact hole.
in claim 20:
a protective layer on the CMOS circuit, the protective layer has a first contact hole and the second contact hole; a cavity being located in the protective layer; a first electrode being located on the protective layer and the cavity, which is electrically coupling to the CMOS circuit and covers the cavity; a piezoelectric layer being located on the first electrode and above the cavity; a second electrode being located on the piezoelectric layer and being electrically coupling to the CMOS circuit; and a through hole being located in the protective layer or in the first electrode to reach the cavity, wherein the piezoelectric layer exposes the through hole;
the CMOS circuit comprises: a plurality of second interconnecting holes in a second dielectric layer, and a plurality of second interconnecting leads which has one end in one of the plurality of second interconnecting holes and the other end extending into the first contact hole and the second contact hole, -7- the first electrode is electrically coupling to the CMOS circuit through the first contact hole, and the second electrode is electrically coupling to the CMOS circuit through the second contact hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826